Exhibit 10.67

FIRST AMENDMENT OF LEASE

 

This First Amendment of Lease is made as of this 23rd day of December, 2002, by
and between Beard Sawmill, LLC (hereinafter referred to as “Landlord”), and
Health Net of Connecticut, Inc.

 

In consideration of the mutual benefits and obligations set forth herein, the
parties hereby amend a certain lease between Landlord and Physicians Health
Services of Connecticut, Inc. dated August 18, 2000, for the lease of space in
Landlord’s building at 100 Beard Sawmill Road, Shelton, Connecticut (the
August 18, 2000 lease as amended, hereinafter referred to collectively as the
“Lease”), in the following manner:

 

A. As of the date of this First Amendment of Lease, it is agreed by both parties
hereto that Health Net of Connecticut, Inc., successor in interest to Physicians
Health Services of Connecticut, Inc. has assumed all rights and obligations as
tenant under the Lease and shall hereinafter be referred to as “Tenant”.

 

B. Paragraph 1.1 (b) of the Lease is deleted and is replaced with the following:

 

“1.1 (b) The “Leased Premises” is located in Landlord’s building at 100 Beard
Sawmill Road, Shelton, Connecticut. For the period of time set forth in
paragraph 1.1 (c)[i], the Leased Premises is located on the 3rd, 4th, 5th and
6th floors of the Building and is that area shown on Exhibit A attached to the
August 18, 2000 lease. For the period of time set forth in paragraph 1.1
(c) [ii], the Leased Premises is located on the 3rd, 4th, 5th and 6th floors of
the Building and is that area shown on Exhibit A attached to the August 18, 2000
lease and also includes a portion of the 2nd floor of the Building and is that
area shown on Exhibit A, Sheet 1 attached hereto (the “Second Floor Space A”).”

 

C. Paragraph 1.1 (c) of the Lease is deleted and is replaced with the following:

 

“1.1 (c) The Tenant’s Leased Premises Square Footage fluctuates over the Initial
Term of the Lease, and the following square footages represent the Tenant’s
Leased Premises Square Footage for the various periods during the initial Term
of the Lease:

 

[i] 104,233 square feet, for the period from the Initial Commencement Date until
Second Floor Space A Commencement Date (defined in Paragraph 1.1 (d) below); and

 

[ii] 109,960 square feet for the period of time from the Second Floor Space A
Commencement Date until the end of the Initial Term of the Lease.”

 

D. Paragraph 1.1 (d) of the Lease is deleted and is replaced with the following:

 

“1.1 (d) The “Initial Commencement Date” is September 1, 2001. The “Second Floor
Space A Commencement Date” is the date on which Landlord (i) has completed the
construction work necessary to demise the Second Floor Space A from other space
on the second floor and (ii) delivers possession of the Second Floor Space A to
Tenant, broom clean and free of any possessions of any other tenant”

 

E. Paragraph 1.1 (e) of the Lease is deleted and is replaced with the following:

 

“1.1 (e) The “Initial Term” is from September 1, 2001 until the end of the day
on August 31, 2016.”

 

F. Paragraph 1.1 (g) of the Lease is deleted and is replaced with the following:

 

“1.1 (g) The “Base Rent” for the Initial Term is $14.00 per rentable square feet
per annum for years 1 – 15 or $121,605 per month for the period of time from the
Initial Commencement Date to the Second Floor Space A Commencement Date and
$128,286.67 per month for the balance of the Initial Term.”

 

1



--------------------------------------------------------------------------------

G. Paragraph 1.1 (i) of the Lease is deleted and is replaced with the following:

 

“1.1 (i) The “Notice Address” for Landlord and Tenant are:

 

Landlord:

Beard Sawmill, LLC

% R. D. Scinto, Inc.

One Corporate Drive, Suite 100

P.O. Box 880

Shelton, CT 06484

 

Tenant:

Health Net of Connecticut, Inc.

One Far Mill Crossing

P.O. Box 904

Shelton, CT 06484

Attn: Chief Financial Officer

 

Health Net, Inc.

P.O. Box 2470

Rancho Cordova, CA 95741 2470

Attn: Director of Real Estate”

 

H. The following is added to the end of Paragraph 2.17 of the Lease.

 

From and after the Second Floor Space A Commencement Date, Tenant’s Percentage
shall be increased to 73.96%.

 

I. The following paragraphs, Paragraph 3.07 and Paragraph 3.08 are hereby added
to the Lease:

 

“3.07 Paragraph 3.04 of the Lease outlines the Landlord’s Initial Fit-Out Work
required to be completed by the Landlord under the terms of the Lease. Landlord
has completed all work required under the terms of the Lease and the Leased
Premises has been accepted by Tenant.

 

3.08 Tenant shall accept possession of the Second Floor Space A on the Second
Floor Space A Commencement date on an as is basis except that Landlord, at its
expense, shall completed the construction work necessary to demise the Second
Floor Space A from other space on the second floor.”

 

References to Exhibit A means the Exhibit A attached to the August 18, 2000
lease. “Exhibit A, Sheet 1” is a separate exhibit from Exhibit A, and is added
to the Lease and incorporated into it as a new exhibit, and is attached hereto.

 

In the event of any conflict between this First Amendment of Lease and the
August 18, 2000 lease, this First Amendment of Lease shall control, the Lease
being hereby ratified and to remain in full force and effect in all other
respects.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

BEARD SAWMILL, LLC       HEALTH NET OF CONNECTICUT, INC.

By:

  /s/ ROBERT D. SCINTO       By:   /s/ DENNIS BELL     Robert D. Scinto, a
member           Dennis Bell            

Its:

  Vice President

 

3